J. A21038/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                     v.                     :
                                            :
STEVEN REYNOLDS,                            :         No. 2883 EDA 2019
                                            :
                          Appellant         :


      Appeal from the Judgment of Sentence Entered September 10, 2019,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-0003880-2018


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                Filed: November 12, 2020

        Steven Reynolds appeals from the September 10, 2019 judgment of

sentence of three to six years’ imprisonment, followed by three years’

probation, imposed after he pled guilty to unlawful possession of a firearm.1

After careful review, we affirm the judgment of sentence.

        The trial court summarized the relevant facts of this case, as gleaned

from the suppression hearing, as follows:

              On May 8, 2018, at approximately 11:00 p.m.,
              [Philadelphia Police] Officer [James] Crusemire and
              his partner, Officer Hickman,[2] were on routine patrol
              in the area of the 900 block of West Huntington Street
              in Philadelphia, a district to which the officer had been
              assigned for five years[,] which he described [] as a
              high narcotic and “shooting” area. Upon arrival, he

1   18 Pa.C.S.A. § 6105(a)(1).

2   Officer Hickman’s first name was not identified at the suppression hearing.
J. A21038/20


          observed a Jeep Cherokee travelling west bound
          toward 9th Street on West Huntington Street. The
          driver, [appellant], drove through the intersection
          without fully stopping at the stop sign and then
          abruptly pulled to the curb without using his vehicle’s
          turn signal. Officer Crusemire activated his vehicle’s
          lights and siren and initiated a traffic stop for these
          motor vehicle violations.     Officers Crusemire and
          Hickman exited their patrol car. Officer Crusemire
          approached the passenger side of [a]ppellant’s vehicle
          and Officer Hickman approached the driver’s side
          window.

          As Officer Crusemire approached the vehicle, he
          observed its windows were down and he detected the
          odor of fresh marijuana coming from inside the car.
          Officer Crusemire then heard his partner ask
          [a]ppellant for his driver’s license and the car’s
          registration card. He immediately noticed that, after
          the request, [a]ppellant began to breathe heavily and
          count money that had been sitting on top of the glove
          box. Officer Crusemire considered this behavior odd
          and manifested to the officer that [a]ppellant
          appeared nervous.

          The officers asked [a]ppellant to exit his vehicle
          because of the smell of marijuana coming from inside
          the car. Upon being directed to exit his vehicle,
          [a]ppellant volunteered, “I don’t want any problems.”
          As [a]ppellant was exiting the Jeep, Officer Crusemire
          observed two bulges in his clothing, one of which was
          in a right pocket of [a]ppellant’s jeans and the other
          in his waistband.       Officer Crusemire then had
          [a]ppellant put his hands on top of a car at which time
          Officer Crusemire frisked him for officer safety. When
          Officer Crusemire frisked [a]ppellant, he immediately
          felt the handle of a gun in [a]ppellant’s waistband.
          Officer Crusemire ordered [a]ppellant not to move and
          Officer Hickman recovered the gun. The officers
          placed [a]ppellant under arrest and searched
          [a]ppellant’s clothing[,] which resulted in the seizure
          of four jars filled with alleged marijuana from
          [a]ppellant’s right pocket.



                                   -2-
J. A21038/20


             [Appellant also testified at length during the
             suppression hearing, contradicting Officer Crusemire’s
             testimony.]

Trial court opinion, 12/23/19 at 1-3 (citations to notes of testimony omitted).

       Appellant was charged with unlawful possession of a firearm, carrying a

firearm without a license, carrying a firearm on public streets or public

property in Philadelphia, and possession of a small amount of marijuana3 in

connection with this incident.4     On March 18, 2019, appellant filed an

omnibus pre-trial motion to suppress the firearm seized pursuant to the

traffic stop of his vehicle. Following an evidentiary hearing on April 9, 2019,

the suppression court entered an order on April 15, 2019, denying appellant’s

suppression motion. On June 20, 2019, the trial court conducted a guilty plea

colloquy, during which appellant entered an open guilty plea to one count of

unlawful possession of a firearm.5        In his written colloquy, appellant

acknowledged that he understood that by pleading guilty, he was waiving the

majority of the issues he could challenge on appeal. (See guilty plea colloquy,

6/20/19 at 2-3.) As noted, the trial court sentenced appellant to three to

six years’   imprisonment,    followed   by   three    years’   probation,   on




3 18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), 6108, and 35 P.S. § 780-
113(a)(31), respectively.

4The record reflects that appellant was ineligible to carry a firearm due to two
prior convictions. (See notes of testimony, 6/20/19 at 4-5.)

5   The remaining charges were nolle prossed by the Commonwealth.


                                     -3-
J. A21038/20

September 10, 2019. Appellant did not file any post-sentence motions. This

timely appeal followed.6

      Appellant raises the following issues for our review:

            1.    Did the [suppression c]ourt err in denying the
                  motion to suppress where the Commonwealth
                  failed to establish reasonable suspicion or
                  probable cause that [a]ppellant had committed
                  a violation of the Motor Vehicle Code?

            2.    Did the [suppression c]ourt err in denying the
                  motion to suppress where the Commonwealth
                  failed to establish that, during a traffic stop, the
                  officers had probable cause or reasonable
                  suspicion of criminal activity?

Appellant’s corrected brief at 3-4.7

      Our standard of review when addressing a challenge to a suppression

court’s denial of a suppression motion is well settled.

            [An appellate court’s] standard of review in
            addressing a challenge to the denial of a suppression
            motion is limited to determining whether the
            suppression court’s factual findings are supported by
            the record and whether the legal conclusions drawn
            from those facts are correct.           Because the
            Commonwealth prevailed before the suppression
            court, we may consider only the evidence of the
            Commonwealth and so much of the evidence for the

6 On October 9, 2019, the trial court ordered appellant to file a concise
statement of errors complained of on appeal, in accordance with Pennsylvania
Rule of Appellate Procedure 1925(b). Appellant timely complied and the trial
court filed its Rule 1925(a) opinion on December 23, 2019.

7 We note that on June 17, 2020, appellant filed a motion for leave to file a
corrected brief because of the fact his appellate brief was missing all
even-numbered pages. The Commonwealth did not oppose this motion, and
we accepted appellant’s corrected brief on July 13, 2020. (See per curiam
order, 7/13/20.)


                                       -4-
J. A21038/20


              defense as remains uncontradicted when read in the
              context of the record as a whole.          Where the
              suppression court’s factual findings are supported by
              the record, [the appellate court is] bound by [those]
              findings and may reverse only if the court’s legal
              conclusions are erroneous.

Commonwealth v. Jones, 121 A.3d 524, 526 (Pa.Super. 2015) (citation

omitted; brackets in original), appeal denied, 135 A.3d 584 (Pa. 2016).

      Prior to any consideration of the merits of appellant’s suppression

claims, we must first determine whether they are waived on appeal. It is well

established that “upon entry of a guilty plea, a defendant waives all claims

and defenses other than those sounding in the jurisdiction of the court, the

validity of the plea, and what has been termed the ‘legality’ of the sentence

imposed[.]”     Commonwealth v. Jabbie, 200 A.3d 500, 505 (Pa.Super.

2018), quoting Commonwealth v. Eisenberg, 98 A.3d 1268, 1275 (Pa.

2014) (footnote omitted); see also Commonwealth v. Andrews, 158 A.3d

1260, 1265 (Pa.Super. 2017) (stating, “[a] plea of guilty constitutes a waiver

of all nonjurisdictional defects and defenses and waives the right to challenge

anything but the legality of [the] sentence and the validity of [the] plea.”

(citation and internal quotation marks omitted)).

      Here, appellant fails to even acknowledge that he pled guilty in this

matter or otherwise set forth any reasoning as to why this court should

disregard his explicit waiver on appeal. Accordingly, based upon his guilty

plea, we agree with the Commonwealth that appellant’s claims pertaining to

the denial of his suppression motion are waived.


                                      -5-
J. A21038/20

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 11/12/20




                                 -6-